Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or 10/15/2029, is being examined under the first inventor to file provisions of the AIA  and is a continuation of 15/612,232.  Claims 1-16 were examined in a Non-Final on 1/21/2021. A FINAL office action in response to Applicants submission dated 4/21/2021 was filed on 5/3/2021. Claims 1-18 were examined. A second Non-Final was mailed on 9/21/2021 in response to a request for continued examination under 37 CFR 1.114, filed on 8/3/2021. Claims 1-18 were examined.
This office action is in response to Applicants submission dated 1/31/2022. Claims 1-11, 16 and 18 are cancelled and new claims 19-24 are added. Therefore claims 12-15, 17 and 19-24 are being examined.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 17, 19-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al (US 6685803) in view of Kanegae et al (US 20110298376) and Hooke et al (US 20080106206). 
Lazarovich et al discloses a dielectric barrier discharge device for generating plasma to be used for cleaning (Col 1 lines 11-Col 3 line 63) and discloses various configurations to couple to processing chambers. Specifically the disclosure includes a  hollow cylinder formed of a dielectric material (516) which could be a ceramic like quartz (Col 5 lines 13-15), the cylinder having an exterior diameter and a downstream end in communication with the vacuum chamber (abstract) and an upstream end in communication with a source of gas through a gas flow control device (Fig 1) and  a cylindrical electrode (50, 56, 62 etc. ) formed of conducting material and surrounding the exterior of the cylinder, the electrode in communication with a source of radio-frequency electrical power, wherein, upon energizing the electrode with radio-frequency electric power and passage of gas through the cylinder, a plasma is formed by radio-frequency, hollow cathode effect coupling inside the dielectric cylinder to generate reactive particles. Gases discloses are at least hydrogen and oxygen. 
Regarding the cylindrical electrode, it is noted that a pair of electrodes is shown for example in Fig 6. However, it is not essential that two electrodes be on the same tube since one of the electrodes, a grounded electrode could be outside the tube.

It is disclosed by Kanegae et al that having two cylindrical electrodes on a tube or only one on tube and one outside are equivalent in generating plasma in a dielectric tube (See Fig 2 (A) and (B)). The dielectric tube could be of quartz or other type of ceramic (Para 105).
Therefore, it would have been obvious to have a single electrode on the dielectric tube as being equivalent. Also, simple substitution of one known element for another to obtain predictable result was found obvious (KSR vs Teleflex).
The limitation “wherein plasma and reactive neutral species generated in the hollow cylinder pass to the vacuum chamber for cleaning the vacuum chamber” is directed to the use of the apparatus. The result of plasma would inherently generate reactive and neutral species. 
Regarding the limitation of the dielectric cylinder being of Macor which is known to be 55% fluorophlogopite mica and 45% borosilicate glass, it is noted that Hooke et al discloses Direct Barrier discharge using Macor ([0134]) in several different configurations which parallel those of Lazarovich et al. For example, Fig 4 and 5 of Hooke et al are the same as disclosed by Lazarovich et al in Fig 2. Lazarovich et al disclose several configurations as disclosed in Fig 1, 3-5 and 6 which is closest to the claimed configuration and would make it obvious. Hook discloses alternative configurations in [0147] which parallel the ones of   Lazarovich et al as discussed above.
Therefore, using Macor as a dielectric in Lazarovich et al modified by Kanegae et al would have been obvious as being a predictable substitute.
Additional limitations of claims 13, 17, 19-20, 23-24 are fully disclosed in the Lazarovich et al in view of Kanegae et al and Hooke et al or well known as discussed above.


Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al and Hooke et al as applied to claim 12 above, and further in view of Swada et al (6424091).
Lazarovich et al as discussed above does not disclose cylindrical electrode of brass.
Swada et al disclose brass cylindrical electrode (Col 4 line 19-21) for its excellent corrosion resistance. 
It would have been obvious to use cylindrical electrode of brass for its excellent corrosion resistance in Lazarovich et al to yield predictable results.

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lazarovich et al in view of Kanegae et al and Hooke et al as applied to claim 12 above, and further in view of Kim et al (US 2006/0054279).
Lazarovich et al as discussed above does not disclose dielectric end wall.
Kim et al disclose a Hollow cathode structure with dielectric end wall (Fig 4A 442) through which gas enters through a hole (412). 
It would have been obvious to use a structure like that of Kim in Lazarovich et al for gas entry to yield predictable results.

Response to Arguments 	 
References of Drage is removed from the main rejection since Macor is disclosed by other references like Hook et al. Moslehi was used to show the use of Macor dielectric in Plasma processing chamber. Similarly, main rejection does not include, Allen, Corke and Kang. Their inclusion was to show how well known was the use of Macor as dielectric in plasma processing apparatus.  
Applicants arguments regarding Hook are similar to the ones made in the affidavit of Ronald A. Vane. It is noted that Hook et al disclose several configurations and as discussed above, not all require something in the cylinder to become an obstacle. As discussed above, the specification discloses configurations parallel to those of another DBD disclosed by Lazarovich et al.
Applicants arguments of unexpected result are not persuasive. 
Applicant repeats the assertion made previously (Safar Declaration) that there was no indication that Macor material would be suitable for a plasma chamber (Page 14). 
As discussed before, Macor was used as a dielectric in plasma processing apparatus where dielectric was required, as Macor, was known to be a machinable glass-ceramic with good physical properties, no porosity, and was electrically insulating. It is noted that Macor has been in continuous use for plasma generating apparatus from at least 1983 and continues at present. 
Applicant’s argument regarding unexpected results is nor persuasive in view of the determination in KSR vs Teleflex, specially the rationale of “obvious to try”- choosing from a finite number of identified, predictable solutions and applying a known technique to a known device ready for improvement to yield predictable result.
It would be obvious that Applicants trying Macor among several known but finite dielectrics and achieving an improved result could not be called an unexpected result. Optimization of parameters and physical components involves trying different possible combinations and selecting one which provides improvement over others. This could not be called an unexpected result. Therefore, comparison of Quartz and Macor in a limited trial to find Macor providing improved performance would be more like an optimization which technical persons do for process and product development on regular basis. 
Examiner has carefully considered Applicant’s arguments and not dismissed the notion of “unexpected result’.

Response to Applicants Declaration under 37 C.F.R. 1.132
The Declaration under 37 CFR 1.132 filed 8/3/2021 is insufficient to overcome the rejection of claims 12-15, 17 and 19-24 because of the reasons discussed below. The declaration assets the same reasoning as in the remarks of the Applicants attorney using Hooks et al. As stated above Hooks is not limited to the configuration which requires an object inside the cylindrical anode since a configuration like that of Lazarovich et al would be included according to the description of [147]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional prior art made of record is Ogawa et al (US 20090050056) discloses a hollow cathode (Fig 1-215) over dielectric cylindrical chamber 210. Several other prior art references teach about using Macor in plasma processing art. The list is not exhaustive but may include Kang (US 20170291830), Corke et al (US 20170181260), Allen et al (US 6662793) and several others.
Juluri et al (US 2016/0089545) discloses a cylindrical electrode around a dielectric tube of borosilicate glass (a component of Macor) to generate plasma (Fig 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716